     Case 1:19-cv-04001-KPF-KNF Document 28 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICARDO MORALES SANTIAGO,

                         Plaintiff,
                                               19 Civ. 4001 (KPF) (KNF)
                  -v.-
                                                        ORDER
COMMISSIONER OF SOCIAL
SECURITY,

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

     On October 29, 2020, Plaintiff filed a Motion for Attorney’s Fees and

supporting documentation (Dkt. #26-27). The Government is hereby

ORDERED to respond to Plaintiff’s motion on or before December 2, 2020.

     SO ORDERED.

Dated: October 30, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
